Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
1.	Applicants response to the Non-Final Action mailed 11/26/21 is acknowledged (paper filed 3/24/22).  In the reply filed the following amendments were made: Claims 2, 6, 7, 12-14, 16-25, 27-30, 32-37, 39-77, 79-80, 82-93, and 95-100 were canceled without prejudice or disclaimer  Claims 1, 4, 5, 8, 9, 10, 11, 15, 26, 31, 38, 81, and 94, were modified.  
2.	Claims 81 and 94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/21.
3.	 Currently, claims 1, 3-5, 8-11, 15, 26, 31, 38, and 78 are under consideration. 
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. See references on pages 49-52.
6.	The information disclosure statements filed 1/12/22 and 3/3/22 have been considered as to the merits before Final Action.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 3-5, 8-11, 15, 26, 31, 38, and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I.	The term “staging of” in claim 1 is a relative term which renders the claim indefinite. The term “staging” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the metes and bounds of the claim cannot be determined. In other words, what will the “staging of” encompass or what will be measured. It is suggested that the actual measured parameter is included in the claims in order to obviate the rejection. Appropriate correction is required. 

	II.	Claim 1 is vague and indefinite in reciting multiple biomarker combinations in the same claim.  Claim 1 step b measures the amount of CA 19-9 and two or more proteins or polypeptides “selected from the group consisting of” and lists a number of biomarkers (lines 7 and 8). Then the same claim requires the two or more proteins or polypeptides to include C4 and C5 (claim 1 lines 40-41). This makes the claim ambiguous. See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").
III.	Regarding claims 11, 15, 26, 38, and 78, the phrase "optionally" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1, 3-5, 8-11, 15, 26, 31, 38, and 78 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to one or more judicial exceptions (i.e. product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 recite(s) a method “for diagnosing and/or staging of pancreatic cancer comprising the steps of” measuring biomarker levels in a sample from an individual “wherein the presence and/or amount in the test sample of CA-19-9 and two or more biomarkers selected from a list of biomarkers is indicative of pancreatic cancer in the individual” and is directed to one or more of a law of nature, a natural phenomenon, a product of nature, and an abstract idea.   
Specifically, the “wherein” clause in claim 1 comprises concept(s) represent the
natural correlation between measured biomarkers and a disease state (e.g. pancreatic cancer), being a law of nature and/or natural phenomena as per MPEP 2106.04(b)(I). Therefore, the claim recites one or more judicial exceptions as per Prong One of the revised Step 2A analysis from the Patent Subject Matter Eligibility Guidance. The same Guidance requires analysis of Prong Two, which is whether the claim recites additional elements that integrate the exception(s) into a practical application of that exception(s). In the instant case, the additional element(s) is/are “(a) providing an unfractionated blood, plasma, or serum sample from an individual to be tested; and (b) determining the biomarkers in the test sample by measuring the presence and/or amount in the test sample of CA19-9 and two or more protein or polypeptide biomarkers wherein the measured biomarkers are indicative of pancreatic cancer in the individual. The steps recited in claim 1 do not represent a practical application of the exception(s), since these steps of “providing an unfractionated blood, plasma, or serum sample” and “measuring an amount” represent required data gathering steps to practice the judicial exception(s) that the courts have determined are insignificant extra-solution activities that do not represent a practical application of the judicial exception(s) and that cannot be considered as making a claim patent eligible. Further “providing the individual
with pancreatic therapy” selected from the listed therapies recited in claim 78 is not reasonably a “particular treatment” as it essentially encompasses most or all treatments for pancreatic cancer. See MPEP 2106.05(g) for discussion of insignificant extra-solution steps and see MPEP 2106.04(d)(2) for discussion of what constitutes “particular treatment’ steps that may be applied to integrate the claim as a whole into a practical application. Therefore, the claims must further be analyzed to identify additional elements to determine whether the claim as a whole amounts to significantly more than the judicial exception (i.e. Step 2B of the analysis).
For claim 1, the additional elements consist of “(a) providing a blood, serum, or
plasma sample from an individual to be tested; and (b) and (b) determining at least three biomarkers; including CA 19-9 in the test sample by measuring the presence and/or amount in the test, since these steps of “providing a blood, serum, or plasma’ and “determining” all constitute routine, convention, and well-understood activities known in the industry at the time of the invention, specified as a high level of generality, and therefore are not enough to qualify as “significantly more” when recited with the judicial exception of the claim. Further, as discussed in MPEP 2106.05(g), when the additional steps (i.e. other than the judicial exception(s)) are limitations that are well known or amount to necessary data gathering steps, they are considered to be insignificant extra-solution activities does not amount to an inventive concept. 

Note that the Supreme Court in Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance.” This is conclusion is
equally true both when considering the steps individually and as an ordered
combination. Furthermore, the limitation of claim 78 -“providing the individual with pancreatic cancer therapy selected from the group consisting of surgery, chemotherapy,
immunotherapy, chemoimmunotherapy and thermo chemotherapy” added to the claim is similarly routine, conventional, and well-understood and is stated at such a high level of generality as to encompass essentially all treatment steps for a patient with pancreatic cancer.
Claims 3-5, 8-11, 15, 26, 31, and 38 merely add limitations as to the particular type of pancreatic cancer disease and/or limit the biomarkers to a more narrow
subset, however, it is noted that these changes do not alter the finding that the only
steps other than the judicial exception(s) are well known and are necessary data
gathering steps, and therefore the claims are not patent eligible. Claim 26 adds the collection and analysis of a control sample, however, it is noted that the comparing
measured biomarkers to control levels to determine disease was routine, conventional,
and well understood at the time of filing and therefore cannot be seen as adding
“significantly more” to the judicial exception(s) and therefore these claims are also
patent ineligible. Claim 31 adds that the method of claim 1 is repeated, however, this
only adds additional necessary data gathering steps and therefore cannot transform the
claim into something that is patent eligible. 
Claims 38 add the limitation that measuring the biomarker(s) is done at the protein level and limitations of using a first and a second binding agent, however, as acknowledged in pages 23-29 of the present specification, measuring of proteins and their levels in samples was “well Known to those skilled in the art” including the use of two binding agents, for example, in an ELISA. These “binding agents’, which are described only by their ability to bind to a biomarker listed in claim 1, reasonably encompass embodiments that are either (1) naturally occurring, or (2) not naturally occurring, but are not markedly
different from their naturally occurring counterparts. In this case, the agent(s)
reasonably include naturally occurring biomolecules in the human body, for example, Carbohydrate antigen 19-9 (CA19-9), also known as sialyl-Lewisᴬ, is a tetrasaccharide which is usually attached to O-glycans on the surface of cells, Cystatin C is a known cysteine protease inhibitor in vivo and therefore binds to cysteine proteases naturally occurring in the human body, C4 and C5 are cleaved by naturally occurring proteases in the human body, and Factor B is cleaved in vivo by complement Factor D, which is also naturally occurring. The limitation that they are “immobilized on a surface” does not necessitate that they be non-naturally occurring. Further, the biomarkers would still not be “markedly different” than their naturally occurring counterparts, for example, in a human body, since the mere isolation, combination, and placement on a surface do not necessarily change their structure and/or function to be markedly different from their naturally occurring counterparts. Therefore, in the instant claims, do not add significantly more to the claimed invention as to make them patent eligible.


Claim Rejections — 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention,
and of the manner and process of making and using it, in such full, clear, concise, and
exact terms as to enable any person skilled in the art to which it pertains, or with which
it is most nearly connected, to make and use the same, and shall set forth the best
mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), first paragraph:
The specification shall contain a written description of the invention, and of the manner
and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same and shall set forth the best mode contemplated
by the inventor of carrying out his invention.

Enablement rejection

11. 	Claims 1, 3-5, 8-11, 15, 26, 38, and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Specifically, the method claims recite diagnosing a pancreatic cancer in an individual by determining the presence of CA 19-9 and two or more biomarkers from a sample from the individual, however, it is noted that all of the biomarkers recited in the claims (Tables A, B, C, and D, etc) are naturally occurring in at least part of the human body at some time or another, and it is therefore not reasonably possible to determine a pancreatic cancer by merely determining the presence of CA 19-9 and two or more of the biomarkers in the claims as written. Even the addition of a control sample and/or limiting the sample to be one of blood, serum, plasma, urine, etc. cannot be seen as significantly limiting the claims so as to enable diagnosing any pancreatic cancer.
The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Minerals Separation Lid. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation
needed to practice the invention undue or unreasonable? That standard is still the one
to be applied. /n re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Accordingly, even though the statute does not use the term "undue experimentation," it
has been interpreted to require that the claimed invention be enabled so that any
person skilled in the art can make and use the invention without undue
experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223
(Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art
could make or use the invention from the disclosures in the patent coupled with
information known in the art without undue experimentation.").
Factors to be considered in determining whether undue experimentation is
required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404
(Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation
necessary, 2) the amount of direction or guidance presented, 3) the presence and
absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6)
the relative skill of those in the art, 7) the predictability or unpredictability of the art, and
8) the breath of the claims. While all the above factors have been fully considered and
have led the Examiner to conclude that the specification fails to teach how to make
and/or use the claimed invention without undue experimentation, only the most relevant
factors are addressed in detail below.
(1 and 2) The breadth of the claims and the nature of the invention. The claims are broad enough to encompass embodiments wherein it is reasonably and fully expected that at least some of the biomarkers are present at some times in at least some portions of a human body, independent of whether that person has a pancreatic cancer.
(3 and 5) The state of the prior art and the level of predictability in the art: The state of the prior art of measuring known biomarkers at either the protein or
nucleic acid level was reasonably routine and conventional at the time of the invention,
however, the association of the mere presence of a biomarker at any time in any recited
type of sample with pancreatic cancer associated disease was not at all predictable, at
least because most or all of the biomarkers in the claims (i.e Table A, B, C, D, etc.) are naturally occurring and their mere presence (at any measurable level) in a generic sample was not known to be correlated to a pancreatic cancer. In support of this, the
specification at page 1 states that at the time, use of the biomarker CA19-9 in
pancreatic cancer diagnosis was not recommended and that “[t]oday, no other single
biomarker has been shown to accurately diagnose PDAC”.


(4) The level of one or ordinary skill: The level of skill would be high, most
likely at the Ph.D. level or equivalent number of years of experience. However, such
persons of ordinary skill in this art, given its unpredictability, would have to engage in
undue (non-routine) trial and error experimentation to carry out the invention as claimed.
(6 and 7) The amount of direction or guidance presented and the
existence of working examples. The present disclosure as filed appears to only given sufficient guidance in the sole Example, wherein quantified levels of a core group of 5 specific biomarkers were required, and a group of 23 biomarker levels give optimal discrimination of PDAC vs. normal control, noting that these are all measured in plasma samples and measured at the protein level using antibody arrays (e.g. as per the Example and p. 49). No guidance is given for using the full scope of the claims, such as measuring any of the biomarkers in the claims or tables of the disclosure, measuring in samples other than plasma, measuring only presence rather than quantity of biomarkers, and nothing regarding measuring the biomarkers at the nucleic acid (e.g. MRNA) level.
(8) The quantity of experimentation required to practice the claimed
invention based on the teachings of the specification. Therefore, it is deemed that further research of an unpredictable nature would be necessary to make or use the invention as claimed. Thus, due to the inadequacies of the instant disclosure, undue experimentation would be required of one of skill in the art to practice the full scope of the claimed invention. 

Furthermore, from the “Discussion” section on page 50, which states that “[a]lthough the discrimination of PDAC vs. NC [normal control] increased with PDAC stage, we were still able to discriminate stage I/II patients from normal individuals’, it must be concluded that Applicants’ claims of being
able to diagnose, for example, PDAC are not enabled.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory
obviousness-type double patenting rejection is appropriate where the conflicting claims
are not identical, but at least one examined application claim is not patentably distinct
from the reference claim(s) because the examined application claim is either anticipated
by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140
F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422
F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163
USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may signal terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
37 CFR 3.73(b).

13.	Claims 1, 3-5, 8-11, 15, 26, 31, 37, 38, and 78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 14, 15, 18, 19, 20, 21, 32, 37, 38, 48, and 64 of co-pending Application No. 16/161,741 (reference application) in view of Poruk et al. (Curr Mol Med. 2013 March; Vol. 13, No.3, pages 340-351). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘741 patent claims and the instant claims are drawn to the measurement of biomarkers that are indicative of pancreatic cancer. The instant claims require the measurement of CA 19-9 which is not in the claims of co-pending Application No.16/161,741.
However, the prior art teaches the utility of CA 19-9 in pancreatic adenocarcinoma. 

In particular, Poruk et al. disclose that CA 19-9 and CEA are the most commonly used biomarkers for diagnosis and management of patients with pancreatic cancer. Since the original compendium by Steinberg in 1990, numerous studies have reported the use of CA 19-9 and, to a lesser extent, CEA in the diagnosis of pancreatic cancer. In 57 studies involving 3,285 pancreatic carcinoma cases, the combined sensitivity of CA 19-9 was 78.2% and in 37 studies involving 1,882 cases with benign pancreatic disease the specificity of CA 19-9 was 82.8%. See abstract.
Poruk et al. conclude that “CA 19-9 is currently the gold standard serum biomarker for the diagnosis of PDAC. CA 19-9 should at a minimum possess the appropriate sensitivity and specificity necessary to accurately distinguish PDAC from benign conditions in a clinical setting”. Meta-analysis and a ten year analysis yielded a sensitivity of 80% and specificity of 80% for CA 19-9 (37 U/ml cutoff). See page 9.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to measure CA 19-9 in PDAC because Poruk et al. taught that “CA 19-9 is currently the gold standard serum biomarker for the diagnosis of PDAC. CA 19-9 should at a minimum possess the appropriate sensitivity and specificity necessary to accurately distinguish PDAC from benign conditions in a clinical setting”. See page 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1, 3-5, 8-11, 15, 26, 31, 38, and 78 are rejected under 35 U.S.C. 103 as
being unpatentable over Wingren (Cancer Research, Vol. 72, No. 10, Pg. 2481-2490,
2012) in view of Poruk et al. (Curr Mol Med. 2013 March; Vol. 13, No.3, pages 340-351). 
Wingren teaches that pancreatic cancer is an aggressive disease with poor
prognosis due in part to the lack of disease-specific biomarkers that could allow for early
and accurate diagnosis (Abstract). Using a recombinant antibody microarray platform,
they screened sera from 148 patients with pancreatic cancer, benign pancreas conditions and healthy controls (Abstract). Serum biomarker signatures were derived from training cohorts and the predictive power was evaluated (Abstract). Their results identified serum portraits distinguishing pancreatic cancer from healthy controls and the other benign conditions (Abstract). 
A 25 serum biomarker signature that discriminates pancreatic cancer from the other groups was determined (Abstract). This signature has high diagnostic potential (Abstract). They teach it as the first serum biomarker signature for diagnosis of pancreatic cancer (specifically pancreatic ductal adenocarcinoma, Pg. 2482,
Column 2, Paragraph, second) that may improve diagnosis and screening high-risk
patients (Abstract). Serum samples were collected at the time of diagnosis before commencing therapy from patient cohorts (Pg. 2482, Column 1, Paragraph, third). 
Table 1 confirms that the cancer patients had pancreatic ductal adenocarcinoma. Their recombinant antibody microarray analysis was conducted using optimized protocols with scFv antibodies as probes (Pg. 2482, Column 2, Paragraph, second). Said antibodies were spotted onto a chip array (Pg. 2482, Column 2, Paragraph, second). Figure 1B shows differentially expressed serum molecules for the adenocarcinoma versus healthy patients. Importantly, Figure 1B shows that complement C5 (synonymous with C5) and complement factor B (synonymous with factor B) were such molecules. Both are labeled red which means they are upregulated in the cancer (Figure 1 Legend and Pg. 2483, Column 2, Paragraph, third). C5 is also used in Figure 1D, which is the top 20 differentially expressed molecules and these allowed pancreatic cancer diagnosis with high sensitivity and specificity (Pg. 2483, Column 2, Paragraph, fourth). C5 is also part of the test signature of Figure 2B which can diagnose pancreatic ductal adenocarcinoma (PDAC) from healthy control (Figure 2 legend and Pg. 2484, Column 1, Paragraph, first and Figure 2D). This test signature is the first pre-validated serum biomarker signature for accurate PDAC diagnosis (Pg. 2484, Column 1, Paragraph, final). 
Their refined signature for PDAC diagnosis also has C5 (Figure 4B). They additionally contemplate addition of other biomarkers associated with PDAC to their panel to improve discriminatory power (Pg. 2488, Column 1, Paragraph, final). All biomarkers of their signatures above are applied against the instant claims. All can and would be used in their method to diagnose PDAC.
In addition, Wingren teaches that their serum samples were biotinylated so that fluorescently labeled streptavidin could detect marker presence (Pg. 2482, Column 2, Paragraph, second). 
Wingren teaches C4 as a biomarker of PDAC versus normal patient samples as taught in Figure 2B and the legend of Figure 2. This is complement C4. This serum biomarker signature of Figure 2 allowed stratification of patients into PDAC versus normal groups with high sensitivity and specificity (Pg. 2484, Column 1). This this signature provides an accurate PDAC diagnosis (Pg. 2484, Column 1, Sentence, Final).
With respect to treating pancreatic cancer patients, including those with pancreatic ductal adenocarcinoma (PDAC), after diagnosis, this is obvious after any method or obvious method of such diagnosis. Treatment after cancer diagnosis is standard practice in this art to promote survival of the cancer patient and treatment options are taught by Wingren as surgery or surgery with adjuvant chemotherapy in the case of PDAC (Pg. 2481, Column 1, Paragraph, second). Thus, it is obvious to treat a diagnosed PDAC patient with either therapeutic protocol.
Wingren does not specifically teach CA 19-9 as a pancreatic cancer biomarker.
However, Poruk et al. disclose that CA 19-9 and CEA are the most commonly used biomarkers for diagnosis and management of patients with pancreatic cancer. Since the original compendium by Steinberg in 1990, numerous studies have reported the use of CA 19-9 and, to a lesser extent, CEA in the diagnosis of pancreatic cancer. In 57 studies involving 3,285 pancreatic carcinoma cases, the combined sensitivity of CA 19-9 was 78.2% and in 37 studies involving 1,882 cases with benign pancreatic disease the specificity of CA 19-9 was 82.8%. See abstract.
Poruk et al. conclude that “CA 19-9 is currently the gold standard serum biomarker for the diagnosis of PDAC. CA 19-9 should at a minimum possess the appropriate sensitivity and specificity necessary to accurately distinguish PDAC from benign conditions in a clinical setting”. Meta-analysis and a ten year analysis yielded a sensitivity of 80% and specificity of 80% for CA 19-9 (37 U/ml cutoff). See page 9.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to measure CA 19-9 in PDAC because Poruk et al. taught that “CA 19-9 is currently the gold standard serum biomarker for the diagnosis of PDAC. CA 19-9 should at a minimum possess the appropriate sensitivity and specificity necessary to accurately distinguish PDAC from benign conditions in a clinical setting”. See page 9.

17. 	No claims are allowed.
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 


Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa Cook
Patent Examiner 
Art Unit 1642
571-272-0816

/LISA V COOK/Primary Examiner, Art Unit 1642